Order entered October 10, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01172-CV

               IN RE: SCHINDLER ELEVATOR CORPORATION, Relator

                 Original Proceeding from the 417th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 417-00622-2013

                                          ORDER
                        Before Justices Francis, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s October 4, 2016 petition

for writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.




                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE